Citation Nr: 1543287	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right hand contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active military service from July 1995 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a right hand contusion and assigned a 10 percent rating effective December 7, 2006.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, D.C. in January 2013. A transcript of the proceeding is included in the record.

In February 2013 the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2015 the Veteran filed a claim for reconsideration of a proposal of reduction of a left knee disability rating, as well as a claim for a 100 percent temporary convalescence rating for the left knee disability, and an increased rating for the left knee disability.  In September 2015 the RO sent a letter to the Veteran regarding these matters.  As the issues have not been adjudicated to date, the Board hereby refers the matters to the Agency of Original Jurisdiction (AOJ) for continued action.  

The Board has also reviewed additional records in the Veteran's Virtual VA and VBMS (Veterans Benefits Management System) folders.



FINDING OF FACT

During the entire appeal period the residuals of a right hand contusion did not result in incomplete moderate paralysis, incomplete severe paralysis, or complete paralysis of the median nerve.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for residuals of a right hand contusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


In April 2008 a notice letter was sent to the Veteran regarding the information necessary to substantiate her underlying claim pursuant to 38 U.S.C.A. § 1151 for residuals of a right hand contusion.  This appeal arises from disagreement with the initial evaluation following the grant of compensation for the residuals of a right hand contusion under 38 U.S.C.A. § 1151.  Once entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's lay statements, treatment records, and VA examinations dated in October 2008, April 2012, and April 2013 are in the file.  Although the Veteran contended that the October 2008 and April 2012 VA examinations were inadequate (see June 2009 statement and January 2013 Board hearing transcript) as the examiners did not accurately report her level of disability, the Board finds that these examinations along with the other VA examination and evidence of record are adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate her disability under the applicable rating criteria.  Any potential defect was also cured by the April 2013 examination.

During the January 2013 Board hearing, the presiding Veterans Law Judge discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  



Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Analysis

The Veteran's service-connected residuals of a right hand contusion are rated by analogy under Diagnostic Code 8515.  She is right handed.  See, e.g., October 2008 VA examination.  Her right hand is her major extremity.  38 C.F.R. § 4.69.

Under Diagnostic Code 8515 for paralysis of the median nerve, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent evaluations if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The Veteran was granted compensation for residuals of a right hand contusion in a November 2008 rating decision.  A 10 percent evaluation was assigned effective December 7, 2006.  The rating was assigned by analogy under Diagnostic Code 8515 for median nerve paralysis as the Veteran's disability was not specifically listed in the rating schedule.  See 38 C.F.R. § 4.20.

As the issue on appeal is for a higher initial rating, consideration of whether the criteria for the current rating is met is not necessary.  The analysis focuses on whether the Veteran meets the criteria for a rating higher than 10 percent for residuals of a right hand contusion.  

Throughout the appeal period the Veteran has complained of radiating pain, numbness, locking in her wrist and hand, spasms in her thumbs and middle fingers, and diminished strength, grip, and locking in the right hand.  See, e.g., VA examinations dated in October 2008, April 2012; November 2008 statement; VA treatment records dated in July 2010, July 2012, August 2012 and January 2013; January 2013 Board hearing transcript; and April 2013 VA examination.  On VA examination in October 2008, the Veteran could not touch the tip of the thumb to the palm and had painful motion in her fingers along with decreased grip strength. However, the neurologic impairment of residuals of the right hand contusion does not more nearly approximate the criteria for moderate or severe incomplete paralysis to warrant an initial 30 percent rating or higher.  

On VA examination in December 2010, the sensory and motor evaluations of the right upper extremity were normal.  Although x-ray evidence in July 2012 shows that there were some arthritic changes in the right wrist, the x-ray of the right hand was normal.  Moreover, an EMG in December 2012 shows that the right median and ulnar sensory and motor nerve conduction studies were normal.  

On VA examination in April 2012 and April 2013, there was no limitation of motion or painful motion for any fingers or thumbs.  Although the Veteran's functional loss and functional impairment after repetitive movement in the right hand included pain on movement and weakened movement (as well as less movement than normal only in April 2012), there was no additional limitation of motion for any fingers after 3 repetitions.  There was no gap between the thumb pad and fingers post-test.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no limitation of extension for the index finger or long finger post-test.  Both examiners determined that there was no ankylosis.  

The April 2012 examiner noted that the Veteran had slightly weaker grip in her right hand in comparison to her left hand.  However, she evaluated her right hand grip as normal.  The April 2013 examiner determined that the right hand grip had active movement against some resistance and explained that occasional hand spasms are not pathological and considered normal.  

After reviewing the claims folder and examining the Veteran, the April 2013 VA examiner reiterated that the EMG in 2012 was normal and that the Veteran did not have any diagnosed nerve impairment in the right hand, noting that the cause of her right hand weakness was undetermined and malingering was a possibility.  In response to the Veteran's contention that she had right hand impairment secondary to an infiltrated IV line in the right hand and subsequent cellulitis in 2006 as a result of VA treatment, the examiner explained that resolved cellulitis in 2006 would not lead to subsequent right hand spasms and weakness.  In fact, the April 2013 VA examiner concluded that the current right hand condition was not related to the IV and subsequent cellulitis in 2006.  

Other applicable Diagnostic Codes include Diagnostic Codes 5216 to 5227 for ankylosis of the digits and Diagnostic Codes 5228 to 5230 for limitation of motion of individual digits.  Ankylosis is the immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  Although the Veteran contends that she has locking in her right hand, the clinical evidence of record discussed above contains either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The evidence at most shows instances when the Veteran had decreased range of motion and reports of pain, however she retained motion in her digits.  Thus Diagnostic Code 5216 to 5227 need not be considered.  The Veteran cannot be granted a rating higher than 10 percent under Diagnostic Code 5229 for limitation of motion of the index or long finger and Diagnostic Code 5230 for limitation of motion of the little or ring finger as the highest rating under the former is 10 percent and the highest rating under the latter is zero percent.  

As for Diagnostic Code 5228 for limitation of motion of the thumb, a higher rating of 20 percent is assigned for limitation of motion of the thumb with a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  In the instant case, based on the evidence as presented above, the criteria for a 20 percent rating is not more nearly approximated.  The Veteran on the October 2008 VA examination was unable to touch the tip of her thumb to the palm of her hand and the October 2008 VA examiner did not address whether there was a gap between the thumb pad and fingers, on VA examinations in April 2012 and April 2013 there was no limitation of motion or painful motion of the thumb and the examiners determined that there was no gap between the thumb pad and fingers post-test.  Thus to the extent that there was limitation of motion of the thumb in October 2008 this is an isolated instance and the evidence does not more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5228.  

The Veteran also is not entitled to separate ratings under Diagnostic Codes 5228 to 5230 as the manifestations of her service-connected right hand disability in terms of limitation of motion, pain, and weakness overlap under Diagnostic Codes 5228-5230 and Diagnostic Code 8515, (or even Diagnostic Code 5003 for arthritis if one was to apply it), such that separate ratings are not warranted.  All of the Veteran's right hand symptomatology is fully compensated under Diagnostic 8515.  An additional rating for limitation of motion of individual digits would constitute pyramiding as she would be compensated twice for the same symptomatology.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the evidence shows that the Veteran has been unemployed due to an ankle injury.  See, April 2012 VA examination and January 2013 VA treatment record.  The Veteran does not contend otherwise.  Thus the issue of TDIU is not before the Board.  

The Board has also considered the Veteran's statements that describe her right hand symptomatology.  The Veteran is certainly competent to describe her observations and the Board finds that her statements are credible.  To the extent that the Veteran may believe that she is entitled to higher ratings for her disability, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, during the entire appeal period do not support an initial rating higher than 10 percent for residuals of a right hand contusion.  

Thus for the reasons explained above the preponderance of the evidence is against an initial rating higher than 10 percent for residuals of a right hand contusion.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected residuals of a right hand contusion.  The Board finds that during the appeal period the Veteran's service-connected disability has been manifested by symptoms such as pain, weakness, and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson  v. McDonald,762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

For the entire period on appeal, entitlement to an initial rating higher than 10 percent for residuals of a right hand contusion is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


